Citation Nr: 1140294	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated as 50 percent disabling.      

2.  Entitlement to an extraschedular rating in excess of 50 percent for migraine headaches.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION


The Veteran had active service from August 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.               

The Veteran is in receipt of the maximum schedular evaluation for his service-connected migraine headaches.  Thus, the issue of whether an extraschedular rating is warranted for this disability is addressed in the remand below.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A copy of the transcript of that hearing is of record.

With respect to the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, the Board notes that by a May 2010 rating action, the RO denied the Veteran's claim for a TDIU rating.  In the February 2011 Travel Board hearing, the Veteran expressed disagreement with the May 2010 rating and the denial of his TDIU claim.  Since there is a transcript of his testimony on file, the hearing transcript is a timely notice of disagreement (NOD) on this issue.  See 38 C.F.R. § 20.202 (2010); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).  Thus, pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issue must be remanded.

In the Veteran's February 2011 Travel Board hearing, he raised the issue of entitlement to an increased rating for his service-connected diabetes mellitus.  Thus, the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to an extraschedular rating in excess of 50 percent for migraine headaches, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently receiving a 50 percent rating for his service-connected migraines, the maximum rating available under Diagnostic Code 8100; however, the question of whether an extraschedular rating is warranted for this disability is addressed in the remand below.   


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2010).   






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2006 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the April 2007 RO decision that is the subject of this appeal in its November 2006 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in November 2006), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the November 2006 letter substantially satisfies the current notification requirements for the claim for an increased rating for the Veteran's migraine headaches.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA (QTC) examinations in January 2007 and May 2008, which were thorough in nature and adequate for rating purposes.  The Veteran is currently receiving the maximum schedular rating available under Diagnostic Code 8100, for migraine headaches.  In addition, the question of whether an extraschedular rating is warranted for this disability is addressed in the remand below.  The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Increased Rating

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

The Veteran's migraine headaches are currently rated as 50 percent disabling from October 18, 2006 under Diagnostic Code 8100, for migraine headaches.  Under Diagnostic Code 8100, 50 percent is the highest available rating assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In January 2007, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that when he had a headache, he stayed in bed, turned off the lights, and did not do anything.  According to the Veteran, his headaches lasted three to four days and occurred every day or two.  He noted that he could only work two and a half days per week as an insurance adjuster.  The maximum days he went without a headache was two days.  The Veteran reported that he took medication for his headaches, and that he could not drive or operate machinery when he was taking the medication.  Following the evaluation, the examiner diagnosed the Veteran with migraine headaches.  He stated that the frequency of the Veteran's headaches was three to four per week; all of them were prostrating.  The headaches lasted at least one day.  For a good part of the day, the Veteran was totally incapacitated because he had to take medications for the headaches and they were prostrating.  The Veteran could only work part-time.   

In a statement from the Veteran, dated in December 2007, he stated that his migraine headaches interfered with his ability to do his job.  According to the Veteran, his job involved investigating for an insurance company and being able to travel.  He noted that he had to be available to respond to a "call" and drive to a location.  When he had a migraine headache, he was unable to respond to a "call" and a company would contact someone else.  If he did not respond to multiple calls, then a company would remove his name from their list.  The Veteran reported that when he took medication for his migraine headaches, he was unable to drive.  Thus, he maintained that his migraine headaches interfered with his ability to maintain employment.   

In May 2008, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had frequent, completely prostrating headaches which usually lasted three to four days, twice a week.  When the headache occurred, he had to stay in bed and was unable to do anything.  The symptoms of his headaches included sensitivity to light, sounds, and movements.  Following the physical examination, the examiner diagnosed the Veteran with migraine headaches.  The examiner stated that the effect of the Veteran's condition on his daily activities was that he was limited by his headaches as described above.  However, the examiner noted that from a functional capacity standpoint, the Veteran was able to perform up to heavy household and outdoor activities.      

Based on the January 2007 VA (QTC) examination, the RO, in an April 2007 rating action, increased the disability rating for the Veteran's service-connected migraine headaches from 30 to 50 percent disabling under Diagnostic Code 8100, effective from October 18, 2006, the day the RO received the Veteran's claim for an increased rating.  

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  There are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches.  Therefore, the Board finds that there is a preponderance of evidence against the claim of entitlement to a schedular rating in excess of 50 percent for migraine headaches.  Because there is a preponderance of evidence against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board recognizes the Veteran's complaints of severe headaches and how they prevent him from performing his job and maintaining employment.  The question of whether an extraschedular rating is warranted for migraine headaches is addressed in the remand below.  


ORDER

Entitlement to a schedular rating in excess of 50 percent for migraine headaches is denied.  


REMAND

Although the Board has denied the Veteran's claim for a rating in excess of 50 percent for his service- connected migraine headaches, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board must consider the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the veteran raised them, including § 3.321(b)(1), which governs extraschedular ratings.  In the instant case, the Board finds that the evidence of record suggests such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  There has been a showing by the Veteran that his service-connected migraine headaches have caused a marked interference with employment.  According to the Veteran, travel and the ability to drive are requirements of his job as an insurance adjuster.  He reports that when he has to take medication for his migraine headaches, which is weekly, he is unable to drive due to the side effects of the medication.  Thus, he maintains that his migraine headaches interfere with his ability to perform the physical acts required by employment.  Under such circumstances, the criteria for submission for assignment of an extraschedular rating for the Veteran's migraine headaches pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Finally, as explained in the Introduction of this decision, the Board construes the Veteran's February 2011 Travel Board hearing testimony, which was transcribed, as a timely NOD for the issue of entitlement to a TDIU rating.  The RO has not yet issued a statement of the case (SOC) with respect to the aforementioned issue. Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, this issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  With respect to the issue of entitlement to an extraschedular rating in excess of 50 percent for migraine headaches, the RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).

3.  The RO must also advise the Veteran that evidence supportive of an extra-schedular rating for his migraine headaches includes statements from current or former supervisors and co-workers substantiating diminished work capacity due to the migraine headaches.   

4.  Thereafter, the claim for entitlement to an extraschedular rating in excess of 50 percent for migraine headaches, must be referred to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  Attention is directed to the relevant medical evidence which shows that the disability in question is rated 50 percent disabling.  Under Diagnostic Code 8100, a 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Attention is also directed to the Veteran's statements wherein he has credibly reported that his migraine headaches significantly interfere with his ability to perform his job and maintain employment.  

5.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


